
	

113 HR 4037 IH: Improving Veterans’ Access to Vocational Rehabilitation and Employment Act of 2014
U.S. House of Representatives
2014-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4037
		IN THE HOUSE OF REPRESENTATIVES
		
			February 11, 2014
			Mr. Flores introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to make certain improvements in the laws administered by the
			 Secretary of Veterans Affairs relating to training and rehabilitation for
			 veterans with service-connected disabilities, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Improving Veterans’ Access to Vocational Rehabilitation and Employment Act of 2014.
		2.Calculation of rate of veterans rehabilitated to the point of employability
			(a)In generalChapter 31 of title 38, United States Code, is amended by adding at the end the following new
			 section:
				
					3123.Calculation of rate of veterans rehabilitated to the point of employabilityTo calculate the rate of veterans whom the Secretary determines are rehabilitated to the point of
			 employability under this chapter during a fiscal year, the Secretary shall
			 divide—
						(1)the number of veterans who participated in vocational rehabilitation programs under this chapter
			 during such fiscal year whom the Secretary determines to have been
			 rehabilitated to the point of employability; by
						(2)the sum of—
							(A)the number of veterans who participated in such programs during such fiscal year (regardless of
			 whether such a veteran first participated in such programs during a
			 previous fiscal year); and
							(B)the number of veterans who were entitled to participate in such programs during such fiscal year
			 but did not complete a program..
			(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding after the item relating
			 to section 3122 the following new item:
				
					
						3123. Calculation of rate of veterans rehabilitated to the point of employability..
			3.Approval of courses of education and training for purposes of the vocational rehabilitation program
			 of the Department of Veterans Affairs
			(a)In generalSection 3104(b) of title 38, United States Code, is amended by adding at the end the following new
			 sentence: To the maximum extent practicable, a course of education or training may be pursued by a veteran as
			 part of a rehabilitation program under this chapter only if the course is
			 approved for purposes of chapter 30 or 33 of this title. The Secretary may
			 waive the requirement under the preceding sentence to the extent the
			 Secretary determines appropriate..
			(b)Effective dateThe amendment made by subsection (a) shall apply with respect to a course of education or training
			 pursued by a veteran who first begins a program of rehabilitation under
			 chapter 31 of title 38, United States Code, on or after the date that is
			 one year after the date of the enactment of this Act.
			4.Eligibility of certain veterans enrolled in vocational rehabilitation programs for specially
			 adapted housing provided by the Secretary of Veterans AffairsSection 2101(b)(2) of title 38, United States Code, is amended by adding at the end the following
			 new subparagraph:
			
				(D)The disability is a disability for which the veteran is eligible for a rehabilitation program under
			 chapter 31 of this title and is referred for assistance under this section
			 pursuant to section 2107 of this title..
		5.Authority to prioritize vocational rehabilitation services based on needSection 3104 of title 38, United States Code, as amended by section 3, is further amended by adding
			 at the end the following new subsection:
			
				(c)
					(1)The Secretary shall have the authority to administer this chapter by prioritizing the provision of
			 services under this chapter based on need, as determined by the Secretary.
			 In evaluating need for purposes of this subsection, the Secretary shall
			 consider disability ratings, the severity of employment handicaps,
			 qualification for a program of independent living, income, and any other
			 factor the Secretary determines appropriate.
					(2)Not later than 90 days before making any changes to the prioritization of the provision of services
			 under this chapter as authorized under paragraph (1), the Secretary shall
			 submit to Congress a plan describing such changes..
		6.Modification of definition of serious employment handicapParagraph (7) of section 3101 of title 38, United States Code, is amended to read as follows:
			
				(7)The term serious employment handicap means a significant impairment, resulting from the service-connected disability, that is directly
			 related to the veteran’s ability to prepare for, obtain, or retain
			 employment consistent with such veteran’s abilities, aptitudes, and
			 interests.
				.
		
